Title: To Alexander Hamilton from Tench Coxe, [20 December 1793]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, December 20, 1793. In an undated letter written sometime in 1797 to Oliver Wolcott, Jr., Coxe reviewed his correspondence with Hamilton concerning the execution of the revenue laws in Pennsylvania. In the course of this letter Coxe wrote: “The Letter of the 20th. December 1793, gives similar information, urges particular attention to the bad state of things in Pennsa. and presses an early movement on the part of the Secy.” Letter not found.]
